 

AMENDMENT TO SHARE EXCHANGE AGREEMENT

   

     

THIS AMENDMENT TO SHARE EXCHANGE AGREEMENT (this "Amendment") is dated as of
November 22, 2002, by and between Royal Gold, Inc., a Delaware corporation
("Buyer"), and P. Lee Halavais (the "Stockholder").  

     

WHEREAS, Stockholder and Buyer entered into a Share Exchange Agreement dated as
of November 9, 2002 (the "Agreement"), pursuant to which, subject to the terms
and conditions of the Agreement, Stockholder agreed to sell and Buyer agreed to
purchase 49,371,193 shares (the "Shares") of High Desert Mineral Resources,
Inc., a Delaware corporation ("High Desert"); and  

     

WHEREAS, the Agreement provides that if the Closing (as defined in the
Agreement) has not been consummated by November 22, 2002 (the "Termination
Date"), either Stockholder or Buyer may terminate the Agreement; and  

     

WHEREAS, the parties desire to extend the Termination Date through November 29,
2002.  

     

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confirmed, Stockholder and Buyer hereby
agree to amend the Agreement so that each reference to November 22, 2002 in
Section 8.1(c) of the Agreement is changed to November 29, 2002. As amended by
this Amendment, the parties hereby confirm that the Agreement remain in full
force and effect.  

     

IN WITNESS WHEREOF, the parties have executed this Amendment to Share Exchange
Agreement effective as of November 22, 2002.      

STOCKHOLDER:

         

/s/ P. Lee Halavais               

 

P. Lee Halavais

         

BUYER:

     

ROYAL GOLD, INC.

         

By: /s/ Stanley Dempsey            

 

Name: Stanley Dempsey

 

Title: Chief Executive Officer and President